PCIJ_AB_55_EasternGreenland_DNK_NOR_1933-05-11_ORD_01_DI_00_FR.txt. 1933.

II mai.
Rôle général
nos 52 et 53.

157

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE ir MAI 1933

VINGT-HUITIÈME SESSION (EXTRAORDINAIRE)

11 mai 1933.

AFFAIRE RELATIVE AU STATUT
JURIDIQUE DU TERRITOIRE DU SUD-EST
=. DU GROENLAND

Présents : MM. ADATCI, Président ; GUERRERO, Vice-Président ; le
baron Ro in-JAEQUEMYNS, le comte RosTwoROwSsKI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, sir CECIL HURST,
MM. SCHÜCKING, NEGULESCO, Jhr. van EYsINGA,
M. WANG, juges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

Rend Vordonnance suivante:

Vu l’article 48 du Statut de la Cour;

Vu l’article 61 du Règlement de la Cour;

Vu d'une part la requête déposée le 18 juillet 1932 au
Greffe de la Cour, par le chargé d'affaires de Norvège à
La Haye, et introduisant au nom du Gouvernement norvégien
contre le Gouvernement danois une instance relative au statut
juridique de certaines parties du territoire sud-est du Groën-
land ; . ee

Considérant que ladite requête indique comme il suit l’objet
du différend : « Par décret royal du 12 juillet 1932, le Gouver-
nement royal de Norvège a soumis à la souveraineté de la

4 .
158 TERRITOIRE DU SUD-EST DU GROENLAND

Norvège le territoire sud-est du Groënland situé entre 63° 40’
et 60° 30’ de latitude nord »;

Vu, d'autre part, la requête déposée le même jour, 18 juillet
1932, au Greffe de la Cour, par le ministre de Danemark à
La Haye, et introduisant, de son côté, une instance au nom
. du Gouvernement danois contre le Gouvernement norvégien
relativement au statut juridique des mêmes parties du Groën-
land du Sud-Est ;

Considérant que ladite requête indique comme suit l'objet
du différend: « Par une proclamation royale du 12 de ce mois
[juillet 1932], le Gouvernement norvégien a déclaré avoir procédé
-à Poccupation du territoire entre 63° 40’ et 60° 30’ de latitude
nord sur la côte orientale du Groënland, territoire soumis à
la souveraineté de la Couronne danoise » ;

Vu l'ordonnance du 2 août 1932, par laquelle la Cour a
joint les deux instances;

Vu l'ordonnance du 24 mars 1933, par laquelle la Cour
a, conformément à un accord intervenu entre les Parties et
après plusieurs prorogations successives, fixé en dernier lieu
les délais pour la présentation des mémoires et contre-mémoires
dans les deux instances au rer juin et 15 juillet 1933, date
à laquelle lesdites affaires seraient en état;

Considérant que, par lettre du 18 avril 1933, l'agent du
Gouvernement norvégien, chargé d’affaires 4.1. de Norvège à
La Haye, a fait savoir à la Cour que, par décret royal du
7 avril 1933, ledit Gouvernement avait révoqué la proclama-
tion royale du 12 juillet 1932, par laquelle certaines parties
du Groénland du Sud-Est avaient été déclarées soumises à
la souveraineté de la Norvège, et que, dans ces conditions, il
retirait sa requête introductive d'instance du 18 juillet 1932,
relative au statut juridique desdits territoires ;

Considérant que, par lettre du 18 avril 1933, l'agent du
Gouvernement danois, ministre de Danemark à La Haye,
a de son côté fait savoir à la Cour que, le Gouvernement
royal de Norvège ayant, à la date du 12 avril 1033, notifié
au Gouvernement royal de Danemark le retrait de « sa décla-
ration d'occupation de certains territoires du sud-est du Groén-
land promulguée en date du 12 juillet 1932 », le Gouvernement
danois, se référant à l’article 61 du Règlement de la Cour,
retirait sa requête introductive d'instance en date du 18 juillet

1932 ;
PAR CES MOTIFS,

La Cour,

| Prenant acte des déclarations, en date du 18 avril 1933,
du Gouvernement royal de Norvège et du Gouvernement

5
159 TERRITOIRE DU SUD-EST DU GROËNLAND

royal de Danemark portant respectivement désistement de
leurs requêtes introductives d’instances du 1x8 juillet 1932,

Déclare close la procédure relative au statut juridique
de la partie du territoire sud-est du Groénland objet des
requêtes norvégienne et danoise du 18 juillet 1932;

Dit que lesdites affaires seront rayées du rôle de la Cour.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le onze mai mil neuf cent
trente-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement royal de Norvège et au
Gouvernement royal de Danemark.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) A. HamMMaRSKJOLD.
